      Case 2:19-cv-12696-ILRL-JVM Document 19 Filed 09/08/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

RACHEL WHITENER                                                     CIVIL ACTION

VERSUS                                                              NO. 19-12696

ST. CHARLES PARISH AND                                              SECTION: "B"(1)
CLAYTON FAUCHEUX

                                 ORDER AND REASONS

      It is ordered that defendants' opposed motion to dismiss is

GRANTED. Rec. Doc. 12.

      Plaintiff           Rachel        Whitener           asserts         subject          matter

jurisdiction pursuant              to    28    U.S.C.       §    1331    and     28    U.S.C.    §

1343.    She        alleges that        defendants         denied    her      pre-deprivation

due process rights by failing to give her a hearing prior to

terminating her employment.

      Plaintiff was hired by the St. Charles Parish Department

of Public       Works      and   Wastewater           in    2015.       She     was    a    Public

Works    Financial Officer, a classified position with the Civil

Service of St. Charles Parish.                      Plaintiff copied files from the

department’s server on August 23, 2018. Defendants discovered

the     files       on   an   unsecured            drive    on     September          10,    2018.

Plaintiff had subsequent conversations with defendants in which

plaintiff was informed she was suspected of copying confidential

files    to     a    public   network         in    contravention          of    governmental

policies.       On       September       11,       2018,        plaintiff       was    suspended

pending an investigation. Subsequently on September 19, 2018,
                               1
plaintiff was terminated for misconduct in connection with the

unauthorized copying of confidential files.
    Case 2:19-cv-12696-ILRL-JVM Document 19 Filed 09/08/20 Page 2 of 8



     Defendants      filed    this     Rule      12(b)(1)             motion    to    dismiss

alleging lack of subject matter jurisdiction and failure to exhaust

administrative      remedies.       Rec.       Doc.        12.    Plaintiff          filed    a

memorandum in opposition, arguing there is no requirement to

exhaust    post-termination         remedies      prior          to    filing       suit     for

deprivation of pre-termination due process rights. Rec. Doc. 13.

Defendant then sought, and was granted, leave to file a reply.

Rec. Doc. 17.       Plaintiff submitted a sur-reply memorandum that

will be considered now, after leave to file same was previously

denied.    Rec. Docs. 15 & 18.

                                LAW AND ANALYSIS

     Federal court subject matter jurisdiction is granted pursuant

to 28 U.S.C. §§ 1331 and 1332, where § 1331 provides for federal

question    jurisdiction       and §       1332 provides              for     diversity       of

citizenship jurisdiction. Arbaugh v. Y & H Corp., 546 U.S. 500,

513, 126 S.Ct. 1235, 1244 (2006). In determining federal question

jurisdiction, the Court looks to see “whether a case ‘arises under

federal law’...” ’. Howery v. Allstate Ins. Co., 243 F.3d 912, 916

(5th Cir. 2001).

     A     motion   to   dismiss     pursuant         to    Federal          Rule    of    Civil

Procedure 12(b)(1) challenges a federal court's subject matter

jurisdiction. “A case is properly dismissed for lack of subject

matter    jurisdiction       when    the    court      lacks           the     statutory      or

constitutional power to adjudicate the case.” Home Builders Ass'n

                                           2
       Case 2:19-cv-12696-ILRL-JVM Document 19 Filed 09/08/20 Page 3 of 8



of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir.

1998). “The standard of review applicable to motions to dismiss

under Rule 12(b)(1)is similar to that applicable to motions to

dismiss under Rule 12(b)(6)” except that the Rule 12(b)(1)standard

permits the Court to consider a broader range of materials in

considering its subject matter jurisdiction over the cause(s) in

the suit. Williams v. Wynne, 533 F.3d 360, 364-65 (5th Cir. 2008).

A   district        court    may    dismiss    for    lack      of    subject    matter

jurisdiction on any one of three bases: “(1) the complaint alone;

(2) the complaint supplemented by undisputed facts in the record;

or (3) the complaint supplemented by undisputed facts plus the

court’s resolution of disputed facts.” Clark v. Tarrant County,

798 F.2d 736, 741 (5th Cir. 1986); Ramming v. United States, 281

F.3d 158, 161 (5th Cir.2001).             The plaintiff bears the burden of

proving subject matter             jurisdiction by       a   preponderance       of    the

evidence. Vantage Trailers, Inc. v. Beall Corp., 567 F.3d 745, 748

(5th    Cir.    2009)   (citing New      Orleans     &   Gulf    Coast   Ry.     Co.    v.

Barrois, 533 F.3d 321, 327 (5th Cir. 2008)).

       A party may “facially” or “factually” attack the basis of the

Court's subject matter              jurisdiction         on a        12(b)(1)         motion.

Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir.

1980) (citations omitted).             When the moving party makes a “facial

attack,”       it   limits   its     arguments   to      the   four    corners    of    the

complaint and urges the court “merely to look and see if plaintiff

                                           3
       Case 2:19-cv-12696-ILRL-JVM Document 19 Filed 09/08/20 Page 4 of 8



has sufficiently alleged a basis of subject matter jurisdiction,

[when] ... the allegations in his complaint are taken as true for

purposes of the motion.” Id. When the moving party makes a “factual

attack,” it goes beyond the pleadings and challenges “the existence

of subject matter jurisdiction in fact.” Id.

        A Rule 12(b)(1) motion to dismiss for lack of subject-matter

jurisdiction should only be granted if it appears certain that the

plaintiff cannot prove any set of facts in support of his/her

claims entitling them to relief. Wagstaff v. United States Dep't

of Educ., 509 F.3d 661, 663 (5th Cir.2007); In re FEMA Trailer

Formaldehyde Prod. Liab. Litig. (Mississippi Plaintiffs), 668 F.3d

281, 287 (5th Cir. 2012).

        The defendant has asserted a factual attack on subject matter

jurisdiction. Rec. Doc. 17 at 5. Plaintiff’s original complaint

and the opposition to this motion to dismiss assert causes of

action for denial of pre-deprivation due process rights in which

plaintiff argues she was denied a hearing prior to termination of

her employment. Rec. Doc. 1 and 13.

        Plaintiff acknowledges that this court may consider evidence

submitted in connection with a Rule 12(b)(1) motion to the extent

that    it   is   necessary    to   determine    whether    the   court     has

jurisdiction. Rec. Doc. 15-2.           While further acknowledging her

burden to submit facts to establish subject matter jurisdiction in

response to a factual attack upon same, plaintiff argues that the

                                       4
       Case 2:19-cv-12696-ILRL-JVM Document 19 Filed 09/08/20 Page 5 of 8



factual attack on jurisdiction does not entitle defendant to

introduce evidence as to the merits of the case. Id.

       We agree that a merit review of the grounds for termination

is not in order at this stage.           However, jurisdiction here is based

on a denial of pre-termination due process. When a defendant makes

a     factual     attack   on     jurisdiction      by    submitting      relevant

allegations in the complaint and record evidence of plaintiff’s

undisputed      admissions,      plaintiff    is   required      to   submit    facts

“through some evidentiary method” to prove “by a preponderance of

the    evidence    that    the   trial    court    does   have    subject      matter

jurisdiction.” Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir.

1981).

        Pre-termination due process requires “‘some kind of hearing’

prior to the discharge of an employee who has a constitutionally

protected property interest in his employment.” Cleveland Bd. of

Educ. v. Loudermill, 470 U.S. 532, 542 (1985) (quoting Board of

Regents v. Roth, 408 U.S. 564, 569-70 (1972)). The hearing need

not be elaborate. Id. at 544. The employee is entitled only to

“notice and an opportunity to respond.” Id. at 546.

        Plaintiff alleges she was never given a “pre-termination

opportunity to be heard in defense of the charges and evidence

against her”. (Doc. 1, Complaint ¶ 23). Prior to termination, she

acknowledges in her complaint of having meetings with the Director

of Public Works for St. Charles Parish, the Assistant Director of

                                          5
    Case 2:19-cv-12696-ILRL-JVM Document 19 Filed 09/08/20 Page 6 of 8



the Department, the Personnel Director of St. Charles Parish, and

the Head of Procurement for St. Charles Parish, “in which Ms.

Whitener    was     informed   that   she   was   suspected   of    copying

‘confidential’ files to a public network drive.” Id. at ¶14.             She

acknowledged without dispute that “[o]n September 13, 2018, [she]

met with the Parish President and the head of Procurement to

discuss what happened.” (Doc. 12-3, Ex. A-1, p. 6). During the

meeting with the Parish President and Head of Procurement, and

again without dispute, plaintiff in defense of claims against her

“explained that [she] was never informed that a network drive with

limited    access    containing   confidential    files   existed   in   our

office.” Id. After being told during the meeting that her actions

constituted a breach of trust, plaintiff acknowledged in response

“that [she] made a mistake, and [she] was not trying to violate

trust. [She] made the screen shots of the documents that [she]

actually opened, so that in case the dates changed [they] would

have proof that the content had not changed.” (Doc. 12-3, Ex. A-

1, p. 6-7).

     Plaintiff further admits, without dispute, “[a]fter hearing

me out, the Parish President asked if I would meet with Faucheux,

Department Director, to discuss everything and try to clear the

air.” (Doc. 12-3, Ex. A-1, p. 7). During the meeting with the

Department Director, plaintiff states they “all sat down in Mr.

Cochran’s office. [She] went through everything ‘again’ and said

                                      6
    Case 2:19-cv-12696-ILRL-JVM Document 19 Filed 09/08/20 Page 7 of 8



[she] wasn’t trying to hurt anyone, [she] was trying to make sure

that the parish had proof that the records had not changed.” (Doc.

12-3, Ex. A-1, p. 7). After being informed of claims that she

intentionally made copies of confidential forms for someone who

was filing a grievance, she offered the defense that she “didn’t

know that the department had anything that wasn’t public, and [she]

did so to protect us from a public records request which may have

made the files look fishy if the date modified had changed.” (Doc.

12-3, Ex. A-1, p. 7). The foregoing admissions by plaintiff are

undisputed     and    are   only   cited    for     the    analysis   of    the

jurisdictional legal issue of pre-termination due process.

     Considering the complaint and undisputed facts, plaintiff

was given an opportunity to defend her position before the Parish

President and attempted to clear the air with the Department

Director prior to her termination. She was provided with and

exercised her right to invoke the discretion of the decisionmaker

before she was terminated. See Browning v. City of Odessa, 990

F.2d 842, 844-45 (5th Cir. 1993) (determining that plaintiff’s

thirty-minute meeting with his superior constituted an adequate

pre-termination hearing “since a full evidentiary post-termination

hearing   was     available”).     Defendants’       “factual    attack”     on

jurisdiction     is   based   on   affidavits,      testimony,    and      other

evidentiary     material    attached   to   their   Rule   12(b)(1)     motion.

Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981). In a

                                       7
    Case 2:19-cv-12696-ILRL-JVM Document 19 Filed 09/08/20 Page 8 of 8



factual attack upon jurisdiction and in response to submissions

made by the movant, the burden is placed on the plaintiff to submit

facts through some evidentiary method and prove by a preponderance

of the evidence that the trial court does have subject matter

jurisdiction.   Id.   As   seen   earlier   from      plaintiff’s   multiple

admissions in her complaint, her statements about pre-termination

meetings with supervisory officials contained in her grievance

process statement, and from her responses to instant factual attack

upon jurisdiction, she has not shown relevant or material facts to

maintain   jurisdiction    over   the   claim   for    pre-termination   due

process. Plaintiff’s own version of pre-termination events show

compliance with pre-termination due process rights, the basis for

jurisdiction. Availability of federal court relief on that basis

has not been shown. In re FEMA Trailer Formaldehyde Prod. Liab.

Litig. (Mississippi Plaintiffs), 668 F.3d 281, 287 (5th Cir. 2012).

Dismissal for lack of jurisdiction is not a determination of the

merits and does not prevent the plaintiff from pursuing a claim in

a court that does have proper jurisdiction. Ramming v. U.S., 281

F.3d 158, 161 (5th Cir. 2001).

  New Orleans, Louisiana this 8th day of September 2020




                            ___________________________________
                            SENIOR UNITED STATES DISTRICT JUDGE


                                    8
